In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1787V
                                         UNPUBLISHED


    LISA V. ADAMS,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On November 20, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) resulting from the influenza vaccination she received in her left
deltoid on October 16, 2017. Petition at 1, ¶ 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On October 25, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On March 11, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$45,040.67, representing compensation in the amounts of $45,000.00 for Petitioner’s

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
pain and suffering and $40.67 for Petitioner’s past unreimbursable expenses. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $45,040.67, representing compensation in the amounts of
$45,000.00 for her pain and suffering and $40.67 for her actual unreimbursable
expenses in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
LISA V. ADAMS,                             )
                                           )
                  Petitioner,              )
                                           )  No. 18-1787V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On October 24, 2019, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter alleging a Shoulder Injury

Related to Vaccine Administration following an influenza vaccination. The following day, the

Court entered its Ruling on Entitlement, finding petitioner Lisa V. Adams entitled to Vaccine

Act compensation. Respondent now proffers that petitioner receive a compensation award

consisting of a lump sum of $45,040.67 in the form of a check payable to petitioner, Lisa V.

Adams. 1 This amount consists of $45,000.00 for pain and suffering and $40.67 for past

unreimbursed expenses, and represents compensation for all elements of compensation under 42

U.S.C. § 300aa-15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $45,040.67. 3


1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                            Respectfully submitted,

                            JOSEPH H. HUNT
                            Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            HEATHER L. PEARLMAN
                            Assistant Director
                            Torts Branch, Civil Division

                            s/Voris E. Johnson, Jr.
                            VORIS E. JOHNSON, JR.
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Ben Franklin Station
                            Washington, D.C. 20044-0146
                            Direct dial: (202) 616-4136

Dated: March 11, 2020




                        2